UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



RICHARD ALLEN SMITH, JR.,           )
                                    )
               Plaintiff,           )
                                    )
            v.                      ) Civ. Action No. 11-0997 (ABJ)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE et al.,                  )
                                    )
               Defendants.          )
___________________________________ )


                                 MEMORANDUM OPINION

       Pending before the court in this Freedom of Information Act case are defendants’ motion

to dismiss or for summary judgment as to six of the seven listed defendants [Doc. # 17] and

defendants’ motion for summary judgment as to the Drug Enforcement Administration [Doc. #

21]. On November 21, 2011, plaintiff was ordered to respond by January 6, 2012, to the former

motion. See Order [Doc. # 19]. On November 22, 2011, he was ordered to respond by January

17, 2012, to the latter motion. See Order [Doc. # 21]. Each order warned plaintiff that his failure

to respond by the respective deadline could result in the granting of the motion as conceded.

       Plaintiff has neither responded to defendants’ dispositive motions nor sought additional

time to respond. Hence, the Court will grant each motion as conceded and dismiss the case. See

In re Miller, No. 03-7146, 2004 WL 963819 (D.C. Cir., May 4, 2004) (In managing its docket

under the circumstances presented, “the court may choose to . . . resolve the motion for summary

judgment on the merits without an opposition . . . or [] treat summary judgment as conceded.”);

FDIC v. Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (finding no abuse of discretion in Court’s


                                                1
enforcement of local rule by “treat[ing] the FDIC's motion for summary judgment as conceded”).

A separate, final order accompanies this memorandum opinion.

                                                  ____________s/___________
                                                  AMY BERMAN JACKSON
                                                  United States District Judge

DATE: February 3, 2012




                                              2